PER CURIAM.
The final judgment piercing the corporate veil and finding Veritas Marketing and Research, Inc. (Veritas) responsible to pay a judgment Entertel,'Inc. had obtained against Telemart Communication Company (Tele-mart) is reversed because there is no evidence or reasonable inferences arising therefrom to support the trial court’s finding that Veritas was organized or used to mislead creditors of Telemart or to perpetrate a fraud upon them. See Dania Jai-Alai Palace, Inc. v. Sykes, 450 So.2d 1114 (Fla.1984); USP Real Estate Inv. Trust v. Discount Auto Parts, Inc., 570 So.2d 386 (Fla. 1st DCA 1990); and Steinhardt v. Banks, 511 So.2d 336 (Fla. 4th DCA), review denied, 518 So.2d 1273 (Fla.1987).
REVERSED.
DAUKSCH, GOSHORN and GRIFFIN, JJ., concur.